DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘first and second input conductors’ and “first and second static conductive elements’ as required by claim 1 in must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a first end-block” and “the first end block”. It is unclear as to whether the hyphenated “first end-block” is intended to be the same as the un-hyphenated “first end block”, or distinct therefrom. There is an identical issue for “second end-block” and “second end block”. Claims 6 and 7 are also rejected for these issues.
Claim 1 requires “the first and second power supply busses are respectively coupled to first and second input conductors, which are each coupled to the output conductor by a power splitter” (emphasis added). It is unclear as to whether ‘each’ is intended to refer to the first and second input conductors, the first and second power supply busses, or a combination of both first and second input conductors and first and second power supply busses.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 2014/0183037) in view of Choquette et al (US 2013/000877).
With respect to claim 1, Xie discloses in fig. 2 a rotary sputtering cathode assembly [200] comprising a rotatable target cylinder [230] having a first end and an opposing second end, a first power transfer apparatus configured to carry RF power from an RF power supply [208] to the first end, and a second power transfer apparatus configured to carry RF power from the RF power supply [208] to the second end, the RF power supply [208] coupled to the first and second ends, wherein an output of the RF power supply [208] is connected to an output conductor that is joined by an output, the output conductor coupled to a power splitter [212], wherein the power splitter [212] is coupled to a first and second input conductors, and wherein the first and second input conductor are respectively coupled to the first and second ends (abstract; para 0034-0036 and 0046), wherein RF power signals are capable of being delivered to both of the first and second ends during sputtering via respective first and second power transfer apparatuses (para 0036-0037). 
However Xie is limited in that each of the first and second ends having an end-block is not explicitly suggested.

It would have been obvious to one of ordinary skill in the art to incorporate the end-block of Choquette onto each of the first and second ends of the cylindrical target of Xie since Xie fails to specify particulars of an end-block, and one of ordinary skill would have a reasonable expectation for success in making the modification since Choquette has shown success in using a particular end-block to transmit RF power to a cylindrical target.
In summary, the combination of references Xie and Choquette has Xie teaching in fig. 2 the rotary cathode assembly comprises RF power signals from the RF power supply [208] are configured to be delivered from the output conductor to both the first and second ends of the rotatable target cylinder [230], and Choquette teaching the end-block to be at each of the first and second ends of the rotatable target cylinder [230] Xie, with each end-block at the first and second ends comprising the power supply bus, the static conductive element, the rotary electrical contact. Thus the rotary cathode assembly of the combination of references is configured as capable of having the RF signals from the RF power supply delivered to the output conductor of Xie, to each power supply bus of each end-block, to each static conductive element of each end-block, to each rotary electrical contact of each end-block, and to each of the first and second ends of the rotatable target cylinder [230].
With respect to claim 2, the combination of references Xie and Choquette teaches each of the first and second ends of Xie having the end-block including the power transfer apparatus of Choquette. Choquette further depicts in fig. 3 that each of the power transfer apparatus [110],[310] has a portion of the electrode [110] that is located in cooling water of the rotatable cylindrical target [205] (abstract; para 0045), thus the combination of references teaches the first and second power transfer apparatuses are each located in cooling water of the rotatable target [205].
With respect to claim 3, Choquette further teaches the end-block [500],[600] is at cathode potential (abstract; para 0038, 0041, 0044, and 0061).
With respect to claims 4 and 5, modified Xie further discloses the rotatable target cylinder [230] is a transparent conductive oxide (TCO) such as indium-tin oxide (ITO) (para 0005 and 0040).
With respect to claims 6 and 7, the combination of references Xie and Choquette has Xie teaching in fig. 2 to have each of the first and second ends have the end-block as taught by Choquette, with each end-block having a set of bearings [612],[626] capable of supporting the cylindrical target [205] while allowing rotation of the cylindrical target [205] relative the end-block [500],[600] (para 0062-0063), thus the first and second end-blocks respectively comprise a first and second set of bearings.
With respect to claim 8, modified Xie further depicts in fig. 2 the first power transfer apparatus and the second power transfer apparatus provide substantially equal conductance paths from the RF power source [208] to each end of the rotatable target cylinder [230] (para 0037; claim 14).
With respect to claims 9 and 10, modified Xie further depicts in fig. 2 the first and second input conductors are of substantially equal lengths, the first and second input conductors terminating at respective first and second ends (para 0037; claim 14), with each of the first and second ends having a respective power bus as taught by Choquette, thus the first and second input conductors terminate at the first and second power supply busses of the first and second ends.
With respect to claim 11, the combination of references Xie and Choquette has Xie depicting in fig. 2 the RF power supply [208] is connected to the first and second ends (with Choquette teaching the first and second ends have respective first and second power supply busses) separately from a connection of a DC power supply [204], .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,699,885. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-10 of the US Patent would also meet the requirements set forth in claims 1-11 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794